928 F.2d 405
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Aron RASHTY, Plaintiff-Appellant,v.CITY OF OAK PARK;  Oak Park Police Department, Cross,Officer, Rance, Lieutenant, Defendants-Appellees.
No. 90-2378.
United States Court of Appeals, Sixth Circuit.
March 18, 1991.

E.D.Mich., No. 90-60131;  LaPlata, J.
E.D.Mich.
APPEAL DISMISSED.
Before KEITH and DAVID A. NELSON, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Aron Rashty seeks review of this court's order denying his motion for leave to proceed without prepayment of fees under Fed.R.App.P. 24(a).


2
On August 22, 1988, Rashty filed a six count complaint in the Circuit Court for the County of Oakland against the City of Oak Park, the Oak Park Police Department, an Oak Park Police Officer, and an Oak Park Police Lieutenant.  After circuit court mediation, the complaint was remanded to the district court for consideration.  Nineteen months after the commencement of the action, Rashty, on March 27, 1990, filed a petition seeking to remove the action to the United States District Court for the Eastern District of Michigan.  The district court held that a plaintiff, who has voluntarily chosen the original forum, does not have a right of removal.  28 U.S.C. Sec. 1441, et seq.  The district court further certified that an appeal would not be taken in good faith.  28 U.S.C. Sec. 1915(a).


3
Rashty's subsequent motion to proceed without prepayment of fees was denied after it was determined that an appeal would be frivolous.  Rashty was advised further that the failure to pay the filing fee within fourteen days after entry of that order would result in dismissal of his appeal for failure to prosecute.


4
Upon review, we conclude that the motion was properly denied.  Moreover, we note that Rashty failed to pay the requisite filing fee within fourteen days of entry of the earlier order.


5
Accordingly, it is ORDERED that the motion for reconsideration be denied and the appeal be dismissed.  Rule 9(a), Rules of the Sixth Circuit.